Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on March 20, 2019, has been made of record and entered.  In this amendment, claims 2-11 have been amended to conform to proper U. S. Patent Claim format and to eliminate multiple claim dependency, and the Specification has been amended to include a cross-reference to related application data.
No claims have been canceled or added; claims 1-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on March 20, 2019.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuga et al. (U. S. Patent No. 6,664,206).
Regarding claims 1, 9, and 11, Kasuga et al. teach the reactivation (“regeneration”) of catalysts for the production of methacrylic acid (“unsaturated carboxylic acid”) through vapor-phase oxidation of methacrolein or vapor-phase oxidative dehydrogenation of isobutyric acid (col. 1, lines 17-20), said catalysts comprising phosphorus, vanadium and titanium (col., 2, lines 36-57), wherein the reactivation involves contacting the catalysts with a regeneration gas comprising a nitrogen-containing heterocyclic compound and steam.  Kasuga et al. further teach the feasibility in the regeneration gas further comprising constituents including nitrogen or air.  See col. 3, lines 39-62 of Kasuga et al.
Regarding claims 3 and 4, Kasuga et al. teach that the reactivation can be conducted at temperatures not to exceed 500°C, and normally not higher than 300°C (col. 3, line 63 to col. 4, line 3), and further teach vapor-phase oxidation or oxidative dehydrogenation reaction temperatures ranging between 200-400°C (col. 4, lines 25-31; considered to read upon the claim limitation “temperature at which the process is carried out is up to about 
Regarding claim 8, Kasuga et al. do not explicitly teach the claimed gas hourly space velocity rate of the regenerating gas, as recited in this claim.  However, Kasuga et al. teach that the “treating time and flow rate of the regeneration gas can be suitably determined depending on the extent of deterioration of the catalyst to be treated and the composition of the regeneration gas.”  See col. 4, lines 4-7 of Kasuga et al.  From this teaching, the skilled artisan would have been motivated to determine through routing experimentation the optimal space velocity of the regenerating gas, such as that instantly claimed, in an endeavor to optimally reactivate the catalysts, based on the extent of their deterioration.
Regarding claim 10, Kasuga et al. do not explicitly teach the claimed mole ratio of steam to nitrogen, as recited in this claim.  However, Kasuga et al. teach the feasibility in steam being present in the regenerating gas in concentrations of 0.01 to 50 volume %, as well as the feasibility in the regenerating gas containing nitrogen (col. 3, lines 46-52).  From this teaching, the skilled artisan would have been motivated to determine through routine experimentation the optimal ratio of steam to nitrogen, such as that instantly claimed, in an endeavor to optimize catalyst regeneration.  
Kasuga et al. do not explicitly teach Patentees’ catalysts as a “vanadium-titanium-phosphorus catalyst”, as recited in Applicants’ claims.  .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Kasuga et al. (U. S. Patent No. 6,664,206) as applied to claim 1 above, and further in view of Spivey et al. (U. S. Patent No. 5,710,328).
Kasuga et al. is relied upon for its teachings as stated above, with respect to claim 1.  While this reference teaches the reactivation of catalysts “used in the production of unsaturated carboxylic acid”, Kasuga et al. do not teach or suggest that the aforementioned catalysts have “been used in the production of acrylic acid”, as recited in Applicants’ claim 2.
claim 2, Spivey et al. teach catalysts comprising mixed oxides of vanadium, phosphorus, and, optionally, a third component selected from titanium (Abstract; col. 4, lines 15-53), wherein said catalysts are employed in the preparation of α, β-unsaturated acids, particularly acrylic and methacrylic acids (col. 1, lines 7-16).
Given that Kasuga et al. and Spivey et al. teach catalysts comprising the same components, said catalysts employed in the preparation of methacrylic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalysts disclosed in Kasuga et al. to additionally be used in the production of acrylic acid, motivated by the teachings of Spivey et al.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuga et al. (U. S. Patent No. 6,664,206) as applied to claim 1 above, and further in view of Bremer et al. (U. S. Patent No. 5,474,960).
Kasuga et al. is relied upon for its teachings as stated above, with respect to claim 1.  While this reference teaches a reactivation process comparable to that instantly claimed, this reference does not teach or suggest the limitations of claims 5-7 regarding the pressures at which the reactivation process occurs.
claims 5 and 7, Bremer et al. teach the reactivation of catalysts containing mixed oxides of vanadium and phosphorus (Abstract; col. 2, line 44 to col. 3, line 4), wherein said catalysts may additionally contain promoter elements, e.g., titanium (col. 4, lines 10-16).  Conditions for reactivating the catalyst include a minimum temperature of about 300°C; Bremer et al. further teach that the reactivation “process may be conducted at atmospheric, superatmospheric, or subatmospheric pressure, although operation at superatmospheric pressure is preferred, and operation at 15 to 30 psia most preferred.”  See col. 6, lines 9-12 of Bremer et al.; 15-30 psia = 101.421355-206.84271 kPa, which falls within the claimed ranges of “about 0 kPa to about 6000 kPa” and “about 130 kPa to about 250 kPa” in claims 5 and 7.
Regarding claim 6, the teaching of subatmospheric pressure, as disclosed by Bremer et al., is considered to read upon the claim limitation “carried out in a vacuum”.
Motivated by the common teachings of Kasuga et al. and Bremer et al. regarding the reactivation of catalysts comprising the same or similar components, and further given that Kasuga et al. and Bremer et al. respectively teach comparable reactivation temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the reactivation process disclosed in Kasuga .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of regenerating or reactivating catalysts, and of catalysts comprising vanadium, titanium, and phosphorus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 13, 2021